Title: From George Washington to Thomas Pinckney or William Allen Deas, 5 March 1796
From: Washington, George
To: Deas, William Allen,Pinckney, Thomas


          
            Philadelphia 5th Mar. 1796
          
          Whether the dispatches enclosed with this note, fall first into the hands of Mr Pinckney, or Mr Deas; it is requested they may

be forwarded safely, without running the Gentlemen to whom they are addressed to the expence of Postage.
          
            Go: Washington
          
        